DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Claim Objections
Claims 40 and 42 are objected to because of the following informalities:  The status identifier for claims 40 and 42 is incorrect, as it should say “withdrawn” (See NF mailed 11/23/2020).  Appropriate correction is required.

Response to Arguments
Regarding the Brister rejection, to advance prosecution, the examiner is focusing solely on the Mintchev rejection, as Mintchev is the closest prior art to applicant’s claimed and disclosed invention.  Therefore, applicant’s arguments are moot, as Brister is not being used in the current rejection. 
any sort of mesh of Mintchev is not disclosed, taught, or suggested as being able to retain the expandable material after the expandable material has expanded within the stomach without itself also dissolving.”  However, these arguments are not commensurate in scope with the claim language.  Specifically, applicant is seemingly arguing that the mesh never dissolves, which is simply not claimed.  The claims clearly states “configured to retain the expandable material within the stomach after the expandable material has expanded within the stomach due to being in contact with the liquid from the stomach, such that the mesh does not itself dissolve prior to the expandable material being expanded within the stomach”.  Therefore, as long as the mesh is able to retain the expandable material (for some amount of time) and doesn’t dissolve prior to this expansion, the claim is met.  Specifically, the mesh can dissolve after expansion and meet the claim language.  Fig. 9A explicitly shows the mesh (expandable sacs 276) retaining the expandable material (expandable particles 222) once they have expanded.  This can be seen more clearly when comparing Fig. 9B (unexpanded/first position) to what is shown in Fig. 9A (expanded/second position).   Specifically, Mintchev teaches “Once the device 210 is positioned in the body, bodily fluids allow the expandable particles 222 to swell or expand and the expandable sacs 276 to expand from a first dimension (as shown in FIG. 9B) to a second dimension (as shown in FIG. 9A). In its expanded state, the device 210 will remain in situ in the body until the expandable sacs 276 are decoupled (i.e., the device is disassembled), as discussed below” (Par 0095) and “It may be desirable that the material itself used to construct sacs 276 be expandable, so as to concurrently expand with the expandable particles 222.  As a safety feature, sacs 276 may be made of biodegradable material, so as to allow for biodegradation after several days or weeks” (Par 0101).  Therefore, there is clearly some amount of time before these sacs dissolve/biodegrade (e.g. days, weeks) and this dissolving only occurs after expansion of the expandable material; This is all that is required by the claim language.  There is absolutely nothing in Mintchev to indicate that these expandable sacs dissolve prior to/before the expandable material expands.  In fact, Fig. 9B explicitly shows that the expandable sacs (276) remain un-dissolved/intact as they hold/retain the expandable in an expanded state (due to coming into contact with stomach fluid). 
While it is clear that the sutures (274) that hold the expandable sacs closed, eventually dissolve/disintegrate in the stomach to allow the sacs to open and release the substances (222) retained inside (Fig. 11), it doesn’t appear as if the sacs themselves ever disintegrate/dissolve within the body/stomach.  “After all of the substance carrying particles have been released, the device further disintegrates by decoupling all remaining sutures 274 that couple the permeable expandable sacs 276 to the carrier 212, thus decomposing the entire device to components that can be absorbed by the body or freely exit the orifice or the cavity in the body in which the device was positioned” (Par 0106).  It is emphasized that a sac opening is not equivalent to it dissolving. 

Without more explanation of applicant’s arguments, it’s very difficult to ascertain what applicant believes is the structural difference between their expandable mesh and the claimed/disclosed mesh.  As pointed out above, the mesh taught by Mintchev is seemingly the same/similar structure, as disclosed by applicant, and Mintchev explicitly teaches that it functions in the same manner.  It is highly recommended, that in response to this office action, applicant specifically claim the structural difference/distinction and explain in their response to arguments how this claimed structure is not taught by Mintchev; See 37 CFR 1.111(b).   Therefore, the examiner maintains the Mintchev rejection; see updated claim mapping.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 18-19, 26, 30, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0145316 to Mintchev (provided on applicant’s IDS filed 1/31/2019).
[Claims 1-2 and 18] Mintchev discloses a capsule (210; Figures 9-12; Pars 0095 and 0107), comprising: an outer shell configured to dissolve or otherwise be digested within a stomach after ingestion (shell 281, best seen in Fig. 9B, made of materials which dissolve under certain conditions such as the pH of the stomach; Par 0104); an expandable material positioned within the outer shell (expandable material 222), the expandable material configured for expansion within the stomach after being in contact with liquid from the stomach after the outer shell has dissolved (expandable material 222 that expands in contact with bodily fluids; once shell 281 dissolves and exposure to bodily fluids occurs; Pars 0095, 0099 and 0101); and at least one element or sensor 
	[Claims 9 and 19] Mintchev further discloses wherein the at least one element or sensor is/are coupled to the expandable material and the mesh (expandable sacks/mesh 276 which contain the expandable material 222 are shown in contact with carrier 212 where the microsensor 294 is located; best seen in Figs. 9A-B).  Therefore, 
	[Claim 26] Mintchev further discloses a substrate (carrier 212), wherein at least one of the at least one element or sensor is coupled to the substrate (the carrier 212 comprises an inner cavity 272 for housing a feedback mechanism, i.e. physiological sensor 294; Pars 0098 and 0107-108).
	[Claim 30] Mintchev discloses the use of an impedance sensor (Par 0108) and an antimony electrode (Par 0070).  By definition an impedance sensor requires two electrodes (one for excitation and one for detection).  Based on this, the examiner contends that any electrode (including those taught by Mintchev) is inherently configured to deliver electrical stimulation. 
	[Claim 45] As best seen in Fig. 9B, the mesh (sacs 276) at least partially surround the substrate (212).
	[Claim 46] As best seen in Fig. 9A, the mesh (sacs 276) retain the substrate (212) via sutures (274), at least until the sutures disintegrate.  Specifically, the mesh retains the substrate in a coupled positioned via the sutures.  In other words, any two elements that are coupled together are considered retained by one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al.
[Claims 10 and 36] Mintchev discloses “the microsensor 294 can be implemented using a variety of sensing technologies, including, but not limited to, electrochemical, chemical, physical, electrophysical, electronic, impedance, etc. for detecting various physiological parameters.” (Par 0108).  However, the reference fails to explicitly teach that more than one of these sensors can be included into the capsule and fails to teach that the sensor is explicitly a pressure sensor.  In the same field of endeavor, Gross discloses a similar capsule (Fig. 16) for drug delivery in the GI tract which includes multiple sensors, specifically a pressure sensor and/or a pH sensor (18, Par 0242).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Mintchev to include multiple sensors (in addition to the impedance 
Regarding claim 36, this claim merely recites the limitations of claims 1, 26 and 45 and requires both an impedance and pressure sensor (not just one).  All of these limitations have been previously addressed in the 102 rejection of Mintchev.  Furthermore, as discussed directly above, it would be obvious to include a pressure sensor as an additional/different sensor, as taught by Gross. 
[Claim 43] This limitation has been previously addressed in the rejection of claims 1 and 18.
[Claim 44] As best seen in Fig. 9B, it is clear that the substrate (212) remains, i.e. is located, within the capsule, at least until the outer shell (281) dissolves. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al. and further in view of US 2012/0172746 to Kassab.
The combination of Mintchev and Gross has already been discussed, specifically with regards to claim 10, this combination teaches a capsule having a pressure sensor . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of EP 0761105 Al to Chiba Machiko Cooking Studio Yugen Kaisha (provided on the IDS).
Mintchev is discussed above, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, in view of US 2005/0058701 to Gross et al. in view of US 2012/0172746 to Kassab and further in view of EP 0761105 Al to Chiba Machiko Cooking Studio Yugen Kaisha.
The combination of Mintchev, Gross and Kassab has already been discussed above, in relation to claim 8.  This combination teaches the claimed capsule of claim 22, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev/Gross/Kassab, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying necessary nutrients to the body in a balanced manner, without the possibility of any harmful side effects; page 2, lines 38-41).

s 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2007/0225634 to Ferren et al.
[Claim 34] Mintchev is discussed above, but fails to explicitly teach a movement element.  However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 6) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes a movement element (propeller 406; Par 0108).  Therefore, it would have been obvious to modify the device taught by Mintchev to include a movement element, as taught by Ferren, in order to more precisely control movement of the device as it travels through the body lumen. 
[Claim 35] Mintchev is discussed above, but fails to explicitly teach an attachment mechanism. However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 5B) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes an attachment element (hook or claw-like structures 160; Par 0102).  Therefore, it would have been obvious to modify the device taught by Mintchev to include an attachment mechanism, as taught by Ferren, in order to engage the lumen wall and maintain the device in a desired position with respect to the body lumen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792